DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 10-11 are objected to because of the following informalities:  
In claim 10, on line 1, the word “annuli” should be changed to “the annuli”. 
In claim 11, on line 1, the word “annular” should be changed to “the annular”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Asahi et al. (JP2000067728) hereafter “Asahi”. 
Regarding claim 1, Asahi discloses a finger safe cover (5) for a terminal of an electrical switching component (1), the finger safe cover comprising a cover body (5) with an expandable aperture section (5a), the expandable aperture section located on the cover body to allow a conducting cable (4) to pass therethrough and make electrical contact with the terminal (Fig. 1a), the expandable aperture section having: an annulus defining a primary aperture that allows a first conducting cable of a first diameter to pass therethrough (Fig. 4a); a frangible coupling section (5b) defined in the operative outer periphery of the annulus (Fig. 4a), the coupling section configured to couple the annulus to the cover body (Fig. 4a); a secondary aperture (another section of 5a) configured to be revealed when the annulus is detached from the cover body by breaking the coupling section (Fig. 4a), the secondary aperture configured to allow a second conducting cable (Figures 1-4).
However the Asahi fails to disclose the secondary aperture configured to allow a second conducting cable of a second diameter that is greater than that of the first conducting cable to pass therethrough.
Since the particular parameter of the diameter of the second aperture defines the type of circuit breaker that the safe cover could be installed on, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the diameter of the second aperture in order to allow the device to be installed on various circuit breakers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 2, Asahi further teaches the coupling section is defined by ribs (5c) connecting the primary aperture with the secondary aperture (Fig. 2a), the ribs separated by slits (Fig. 2a).
Regarding claim 3, Asahi further teaches the coupling section is defined by serrations (grooves on 5c, Fig. 2a) provided along the operative outer perimeter of the primary aperture (Fig. 2a).
Regarding claim 4, Asahi discloses a finger safe cover (5) for a terminal of an electrical switching component (1), the finger safe cover comprising a cover body (5) with an expandable aperture section (5a), the expandable aperture section located on the cover body to allow a conducting cable (4) to pass therethrough and make electrical contact with the terminal (Fig. 1a), the expandable aperture section having:  an annular window defining a primary aperture (one section of 5a) and having coupling tabs (the sidewalls) in the operative outer periphery of the annular window, the primary aperture configured to allow a first conducting cable of a first diameter to pass therethrough and the coupling tabs configured to facilitate mounting of the annular window on the cover body (Fig. 1a); and a secondary aperture configured to be revealed when the annular window is removed from the cover body, the secondary aperture configured to allow a second conducting cable (Figures 1-4).
However the Asahi fails to disclose the secondary aperture configured to allow a second conducting cable of a second diameter that is greater than that of the first conducting cable to pass therethrough.
Since the particular parameter of the diameter of the second aperture defines the type of circuit breaker that the safe cover could be installed on, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the diameter of the second aperture in order to allow the device to be installed on various circuit breakers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 5, Asahi further teaches the coupling tabs are configured to snap fit onto the rim of the secondary aperture (Figures 4a-4b).
Regarding claim 6, Asahi further teaches the cover body comprises a front plate, a bottom plate and two side plates (Figures 2a-2c), wherein the expandable aperture section is located on the front plate and the fitment of the finger safe cover on the housing of the electrical switching device is facilitated through the side plates and the bottom plate (Figures 3a-3b).
Regarding claim 7, Asahi further teaches the finger safe cover has a pair of ears (the protrusions on 5, Fig. 4a) configured to allow snap-fitment of the finger safe cover on the housing of the electrical switching component (Figures 4a-4b).
Regarding claim 8, Asahi teaches most of the claim limitations except for the finger safe cover is adapted to be fitted between the terminal and an explosion-proof enclosure.
It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.
Regarding claim 10, Asahi further teaches the annuli are concentrically cascaded with couplings sections defined between adjacent annuli (Figures 2a-2b).
Regarding claim 11, Asahi further teaches the annular windows are configured to be mounted in a concentrically cascading manner (Fig. 4b).


Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Asahi in view of Devine et al. (US 2016/0247652) hereafter “Devine”.
Regarding claim 9, Asahi discloses most of the claim limitations except for the finger safe cover is made of an insulating transparent material. 
Devine teaches a cover for a circuit breaker and suggests at least parts of the cover can be transparent (¶ [0048]).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Asahi’s device according to known methods to incorporate the teachings of Devine to employ a known material in the assembly in order to provide visual status of the connector.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/           Examiner, Art Unit 2833                                                                                                                                                                                             
/EDWIN A. LEON/           Primary Examiner, Art Unit 2833